Case 1:17-cv-06570-JHR-KMW Document 39 Filed 07/09/19 Page 1 of 3 PagelD: 314

Jonas P. Mann
jmann@baronbudd.com
BARON & Bupp, P.C.
15910 Ventura Boulevard
Suite 1600

Encino, California 91436
Ph.: (818)839-2333

Fax: (214)520-1181

Attorneys for Plaintiffs

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

CIELO JEAN GIBSON, et al.,

Plaintiffs,
v.

POLE & PITT LLC, et al.,

Defendants.

 

 

| Case No. 1:17-cv-06570-JHR-KMW

STIPULATION AND
ORDER TO DISMISS
DEFENDANT POLE & PITT
LLC

Plaintiffs, Cielo Jean Gibson, Ursula Mayes, Rachel Koren, Ina Schnitzer,

Tiffany Toth, and Katarina Van Derham and Defendant Pole and Pitt LLC through

their respective undersigned counsel, hereby stipulate and agree as follows:
Case 1:17-cv-06570-JHR-KMW Document 39 Filed 07/09/19 Page 2 of 3 PagelD: 315

WHEREAS the Plaintiffs and Defendant Pole and Pitt LLC have reached a

confidential settlement agreement and therefore jointly agree to dismiss Defendant

Pole and Pitt LLC, only, with prejudice.

THEREFORE, under Rule 41{a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, the Parties hereby stipulate to the dismissal of Defendant Pole and Pitt

LLC, only, without costs or attorneys’ fees to any party.

Dated: July 3, 2019

Dated: July 3, 2019

Respectfully submitted,
By: _/s/ Jonas P. Mann

Jonas P. Mann
jmann@baronbudd.com

BARON & Bubb, P.C.

15910 Ventura Boulevard, Suite 1600
Encino, California 91436

Ph.: (818)839-2333

Attorneys for Plaintiffs

By: _/s/ Danielle M. DeGeorgio

Danielle M. DeGeorgio

FAUST GOETZ SCHENKER & BLEE LLP
570 West Mt. Pleasant Suite 201

Livingston, NJ 07039

Ph.: (973)422-9600

Email: ddegeorgio@fgsb.com

Attorney for Defendant Pole & Pitt LLC
Case 1:17-cv-06570-JHR-KMW Document 39 Filed 07/09/19 Page 3 of 3 PagelD: 316

Pursuant to stipulation, Defendant Pole & Pitt LLC is dismissed with
prejudice and without costs or fees to any party.

IT IS SO ORDERED.

Dated: ag 2014 2014 Meal Losey
Ut

rer { H. Rodriquez
sr d States District Judge
